DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is a Non-Final Office Action in response to application 15/923,310 entitled "SYSTEMS AND METHODS FOR HYBRID BLOCKCHAIN PLATFORM" filed on March 16, 2018.
Status of Claims
No Claims   have been amended.
Claims 1-33 are pending and have been examined.
Response to Amendment
The amendment filed September 20, 2022, has been entered. Claims 1-33 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed May 20, 2022.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c):

The Examiner interprets the term “node” as any computer device connected to a network.
The Examiner interprets the term “block” as any data storage record.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 14, 16-25, 27, 28, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Valencia (“METHOD OF, SYSTEM FOR, DATA PROCESSING DEVICE, AND INTEGRATED CIRCUIT DEVICE FOR IMPLEMENTING A DISTRIBUTED, LEDGER-BASED PROCESSING AND RECORDING OF AN ELECTRONIC FINANCIAL TRANSACTION”, US Publication Number: US 20190303931 A1), in view of Haldenby (“SYSTEMS AND METHODS FOR ESTABLISHING AND ENFORCING TRANSACTION-BASED RESTRICTIONS USING HYBRID PUBLIC-PRIVATE BLOCKCHAIN LEDGERS”, U.S. Publication Number: US 20170046698 A1),in view of Satyanarayan (“INTEGRATED SHOPPING AND MOBILE PAYMENT SYSTEM”, U.S. Publication Number: US 20170161728 A1),in view of Kurian (“SYSTEM FOR CONTROL OF SECURE ACCESS AND COMMUNICATION WITH DIFFERENT PROCESS DATA NETWORKS WITH SEPARATE SECURITY FEATURES”, U.S. Publication Number: US 20170230353 A1)



Regarding Claim 1, 
Valencia teaches,
A computer-implemented system for blockchain transaction settlement, the system comprising: a plurality of trusted computing devices providing a loyalty platform comprising: a plurality of private nodes, each private node including at least one trusted computing device configured to maintain and update a private distributed ledger for loyalty points management, the private distributed ledger having a block
(Valencia [0155] process the transactions for clearing and settlement
Valencia [0085] The distributed ledger system 400, in this regard, may be decentralized and based on blockchain technology.
Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).
Valencia [0151]  secured network of electronic devices 
Valencia [0168] The transaction processing system 300 is any one of a cluster of participating nodes
Valencia [0012]  the device-resident ledger system may be activated, updated and loaded/credited
Valencia [0010] The distributed ledgers associated with the distributed ledger system may be private ledgers
Valencia [0043] may include blocks containing data)
and clearing and settlement platform of devices
(Valencia [0155] process the transactions for clearing and settlement
Valencia [0151]  secured network of electronic devices)
and loyalty points; for loyalty events
(Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).)
monitoring at least one of the public nodes for an indication that the transaction has been cleared on the public distributed ledger; 
(Valencia [0084] owing to the public nature of the distributed ledger system 400, each of the nodes 402 is able to monitor
Valencia [0012]  to clearing and settlement of accounts using automatic debit and credit 
Valencia [0162]  clearing ...denotes all activities from the time a commitment is made for a transaction until it is settled.
Valencia [0164] During the clearing process, the acquirer provides the appropriate issuer with information on the sale or exchange of values)
and upon obtaining the confirmation that the transaction has been cleared on the public distributed ledger,
(Valencia  [0139] subscriber may use that “float” to settle all payment instructions of the subscribers for goods and services they purchased.
Valencia  [0166]  Settlement involves the actual exchange of funds. The issuer sends a record of money or token being transferred from its account to that of the acquirer.
Valencia [0084] owing to the public nature of the distributed ledger system 400, each of the nodes 402 is able to monitor)
non-transitory computer readable storage medium storing an electronic wallet application with computer- executable instructions for causing a processor of a mobile device to: store an electronic loyalty card token for mobile payment
(Valencia [0171]  computer program product which comprises a further non-transitory computer usable medium having a computer readable program code embodied therein
Valencia [Abstract]  itself or incorporated in or linked to other devices like a mobile phone
Valencia [0098]  for storing information 
Valencia [0099]  IC memory system 232 a for storing information about the e-wallet account 
Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).)
using the token
(Valencia [0175]  to which the transaction authorization message is forwarded from the transaction processing system 300, and for validating at least the association of the transaction token)
loyalty platform; loyalty transaction for the loyalty event; loyalty
(Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).)
Valencia does not teach storing a … profile for a customer identifier with a status of active; providing a plurality of public nodes which maintain and update a public distributed ledger with blocks for transactions; at least one communication interface between a trusted computing device of at least one of the plurality of private nodes and a device of at least one public node of the plurality of public nodes for transmitting notification messages; wherein at least one private node is configured for: receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting; generating signals to initiate propagation of the transaction to the plurality of private nodes; the token linking the … platform to the customer identifier; receive a loyalty event notification indicating a … event for a loyalty transaction with the token, the loyalty event in relation to the transaction; transmit the … event notification and the customer identifier to the loyalty platform; and the … platform being configured to create a block for the … transaction for the … event notification using a private node, the block for the … transaction indicating the customer identifier and the … event, the … platform being configured to maintain a … account for the customer using the block for the … transaction and the block storing the … profile for the customer identifier with the status of active and transmit a notification message for the … event to the communication interface.
Haldenby teaches,
providing a plurality of public nodes which maintain and update a public distributed ledger with blocks for transactions
(Haldenby [0054]  a disposition and distribution of one or more assets using conventional, publicly available and transparent blockchain ledgers. In some aspects, the use of public blockchain ledgers to track ownership, disposition, and distribution of actual and/or virtual assets (e.g., unit of virtual currencies, such as Bitcoin™, unit of other financial instruments and securities, physical assets, etc.) 
Haldenby [0032] server 142 may be incorporated as a corresponding node in a distributed network, and additionally or alternatively, as a corresponding networked server in a cloud-computing environment. 
[0056] associated with a device (e.g., client device 104) that executes a stored software application (e.g., a wallet application) capable of obtaining a current version of a conventional blockchain ledger from one or more networked computer systems (e.g., one of peer systems 160 configured to “mine” broadcasted transaction data and update ledgers).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the hybrid public-private blockchain ledger enforcement of Haldenby to  “execute the one or more stored software application and to obtain data from the hybrid blockchain ledger that includes, but not limited to, data identifying one or more tracked assets” (Haldenby [0025]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hybrid public-private blockchain ledger enforcement) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “access and decrypt a set of restrictions imposed on the initiated transfer and a set of rules associated with the restrictions, which may hashed into the secured blockchain-based ledger using a confidentially-held master cryptographic key.” Haldenby [Abstract])
Haldenby does not teach storing a … profile for a customer identifier with a status of active; at least one communication interface between a trusted computing device of at least one of the plurality of private nodes and a device of at least one public node of the plurality of public nodes for transmitting notification messages; wherein at least one private node is configured for: receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting; generating signals to initiate propagation of the transaction to the plurality of private nodes; the token linking the … platform to the customer identifier; receive a … event notification indicating a … event for a … transaction with the token, the … event in relation to the transaction; transmit the … event notification and the customer identifier to the … platform; and the … platform being configured to create a block for the … transaction for the … event notification using a private node, the block for the … transaction indicating the customer identifier and the … event, the … platform being configured to maintain a … account for the customer using the block for the … transaction and the block storing the … profile for the customer identifier with the status of active and transmit a notification message for the … event to the communication interface.
Satyanarayan teaches,
storing a loyalty profile for a customer identifier with a status of active;
(Satyanarayan [0058]  the customer profile information may include one or more of the customer's email address,...phone number, address, loyalty point balance, status (active or inactive)
[Abstract] loyalty rewards)
the token linking the loyalty platform to the customer identifier; receive a loyalty event notification indicating a loyalty event for a loyalty transaction with the token, the loyalty   event in relation to the transaction; transmit the loyalty event notification and the customer identifier to the loyalty platform
(Satyanarayan [Abstract] loyalty rewards 
Satyanarayan [0058]  the customer profile information may include one or more of the customer's email address,...phone number, address, loyalty point balance, status (active or inactive) 
Satyanarayan  [0052] receive a notification when something has been added to the recipient's wallet account. For example, the recipient can receive an email or a notification via the wallet application 230 on the recipient's mobile device)
the loyalty profile for the customer identifier with the status of active and transmit a notification message for the loyalty event to the communication interface.
(Satyanarayan [0041] loyalty points balance, profile status (e.g., active or inactive)
Satyanarayan  [0037]   store customer identifier information tied to specific customer wallet accounts
Satyanarayan  [0052] receive a notification when something has been added to the recipient's wallet account. For example, the recipient can receive an email or a notification via the wallet application 230 on the recipient's mobile device)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the rewards identifiers and status  of Satyanarayan such that   “The customer profile database 315 may be used to store customer identifier information tied to specific customer wallet accounts ” (Satyanarayan [0037]).        The modification would have been obvious, because it is merely applying a known technique (i.e. rewards identifiers and status) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “The loyalty API module 335 can be configured to determine the loyalty points/rewards that a customer has earned by past purchases.” Satyanarayan [0041])
Satyanarayan does not teach at least one communication interface between a trusted computing device of at least one of the plurality of private nodes and a device of at least one public node of the plurality of public nodes for transmitting notification messages; wherein at least one private node is configured for: receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting; generating signals to initiate propagation of the transaction to the plurality of private nodes; and the … platform being configured to create a block for the loyalty transaction for the … event notification using a private node, the block for the … transaction indicating the customer identifier and the … event, the … platform being configured to maintain a … account for the customer using the block for the … transaction and the block storing
Kurian  teaches,
at least one communication interface between a trusted computing device of at least one of the plurality of private nodes and a device of at least one public node of the plurality of public nodes for transmitting notification messages; 
(Kurian [0005] comprises at least a private block chain portion, and in some cases a public block chain portion that allows users to take actions....may be assigned authentication credentials in order to regulate the users that can access the private block chain portions (e.g., the private block chain, or the private portion of a hybrid block chain).... limits (e.g., rules, or the like) may be placed on the users, nodes, entities associated with the nodes 
Kurian [0004] for operatively connecting one or more block chains with private and/or public portions over a block chain distributed network, and ... dissemination
Kurian [0042]  or dissemination of .... financial data 
Kurian [0030] may further include an interface that accepts one or more network interface cards, ports for connection of network components)
wherein at least one private node is configured for: receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting; 
(Kurian [Claim 9] receiving, by the one or more processing devices, limits for ...nodes 
Kurian [0083]   devices, and components ...may be configured to establish an electronic communications link with each other.... The link may be an internal link within the same entity (e.g., within the same financial institution for the nodes or components within the nodes) or an external link with the other systems of other entities (e.g., nodes or other systems controlled by other entities). 
Kurian [0047] indicating that the event exists and/or a description of the event, is accessible from private block chains and may be placed on the public block chain.)
generating signals to initiate propagation of the transaction to the plurality of private nodes; 
(Kurian  [0029] may include a digital signal processor component
Kurian [0083]   devices, and components ...may be configured to establish an electronic communications link with each other.... The link may be an internal link within the same entity (e.g., within the same financial institution for the nodes or components within the nodes) or an external link with the other systems of other entities (e.g., nodes or other systems controlled by other entities). 
Kurian [0047] indicating that the event exists and/or a description of the event, is accessible from private block chains and may be placed on the public block chain.)
and the … platform being configured to create a block for the loyalty transaction for the … event notification using a private node, the block for the … transaction indicating the customer identifier and the … event, the … platform being configured to maintain a … account for the customer using the block for the … transaction and the block storing
(Kurian  [Abstract] block chain network having at least a private block chain portion...allows users to take actions
Kurian [0040] Events (e.g., resource transfers, or the like) are created by participants using the block chain in its normal course of business, for example, when someone sends cryptocurrency to another person)...the block chain create blocks for the events
Kurian  [0005] by utilizing a private block chain portion; and moreover, provide systems for control of secure access and communication with different process data networks with different security requirements by utilizing one or more block chains with private block chain portions 
Kurian   [0057] a report of the changes, and/or be notified that changes took place to the block chain.
Kurian [0060]  user 4 may be identified by authentication credentials, which may identify the user 
Kurian [0063] , an alias account number (e.g., token account number, or placeholder account identifier, or the like)...alias user name)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the hybrid public-private blockchain management of Kurian such that   “operatively connecting one or more block chains with private and/or public portions over a block chain distributed network, and using the block chain distributed network for facilitating the access, viewing, storage, dissemination, validation, and/or the like of actions taken by users on events within the one or more block chains. ” (Kurian [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hybrid public-private blockchain management) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “provide systems for control of secure access and communication with different process data networks with different security requirements by utilizing one or more block chains with private block chain portions and/or public block chain portions” Kurian [0005])

Regarding Claim 2, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
   wherein the loyalty platform is configured to maintain loyalty rules for calculating a loyalty point amount for the loyalty transaction for the loyalty event notification and store the loyalty point amount as part of the block for the loyalty transaction.
(Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).
Valencia [0012] account balances associated with it
Valencia [0149] as long as the POS reader has a balance of money or tokens, it may be arranged to dispense such balance in an online or offline mode.
Valencia [0009]  many rules to protect the stability, security and integrity of the system... processes, rules, and players (such as tokenization, payment gateways, etc.) 
Valencia [0053] transmitting, ...the transaction authorization message
Valencia [0092]  ledger associated with the subscriber's account may also be recorded on the device-resident ledger system which is preferably stored on the subscriber's payment device and is preferably tracked by the distributed ledger system)
Regarding Claim 3, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
   at least one communication interface between at least one of the plurality of nodes and at least one public node of a plurality of public nodes which maintain and update a public distributed ledger for clearing and settlement for transactions relating to loyalty points; 
(Valencia [0010] a distributed ledger system associated with the cluster of participating nodes. The distributed ledgers associated with the distributed ledger system may be .... public ledgers 
Valencia [0012]   ledger system...may be synchronized and updated 
Valencia [0057] one or more distributed nodes 402 may be located in a distributed network on which a distributed ledger system 400 resides and/or with which the distributed ledger system 400 is interfaced through any suitable API (application programming interface).
Valencia [0155] process the transactions for clearing and settlement
Valencia [0151]  secured network of electronic devices 
Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).)
wherein the loyalty platform is configured to receive a clearing and settlement notification for a transaction notification from the public distributed ledger; and transmit the loyalty event notification to the electronic wallet application.
(Valencia [0155] process the transactions for clearing and settlement
Valencia [0043] transaction messages, linking data
Valencia [0053] a transaction authorization message in response to a second input signal received at the transaction device
Valencia [0036]  an electronic wallet account associated with the integrated circuit device.)
Regarding Claim 4, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 3 as described earlier.
Valencia teaches,
loyalty platform
(Valencia [0155] process the transactions for clearing and settlement
Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).)
Valencia does not teach wherein the transaction notification is linked to a merchant identifier and the … platform is configured to use the merchant identifier for generating the block.
Kurian teaches,
wherein the transaction notification is linked to a merchant identifier and the … platform is configured to use the merchant identifier for generating the block.
(Kurian [0040]  the block chain create blocks for the events 
 Kurian [0063]    block chain may be related to .... to, account numbers, the value of the resource transfer, the user name,... the name of the merchant, or the like.  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the hybrid public-private blockchain management of Kurian such that   “operatively connecting one or more block chains with private and/or public portions over a block chain distributed network, and using the block chain distributed network for facilitating the access, viewing, storage, dissemination, validation, and/or the like of actions taken by users on events within the one or more block chains. ” (Kurian [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hybrid public-private blockchain management) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “provide systems for control of secure access and communication with different process data networks with different security requirements by utilizing one or more block chains with private block chain portions and/or public block chain portions” Kurian [0005])

Regarding Claim 5, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
loyalty event; loyalty platform
(Valencia [0155] process the transactions for clearing and settlement
Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).)
Valencia does not teach     wherein the … event notification is linked to a merchant identifier and the … platform is configured to use the merchant identifier for generating the block.
Kurian teaches,
wherein the … event notification is linked to a merchant identifier and the … platform is configured to use the merchant identifier for generating the block.
(Kurian [0040]  the block chain create blocks for the events 
 Kurian [0063]    block chain may be related to .... to, account numbers, the value of the resource transfer, the user name,... the name of the merchant, or the like.  
 Kurian [0057]  other users 4 may be able to ... be notified that changes took place to the block chain.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the hybrid public-private blockchain management of Kurian such that   “operatively connecting one or more block chains with private and/or public portions over a block chain distributed network, and using the block chain distributed network for facilitating the access, viewing, storage, dissemination, validation, and/or the like of actions taken by users on events within the one or more block chains. ” (Kurian [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hybrid public-private blockchain management) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “provide systems for control of secure access and communication with different process data networks with different security requirements by utilizing one or more block chains with private block chain portions and/or public block chain portions” Kurian [0005])
Regarding Claim 6, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia does not teach further comprising an adaptor for managing communications between the electronic wallet application and the loyalty platform, the communications involving at least one call to an application programming interface.
Satyanarayan teaches,
further comprising an adaptor for managing communications between the electronic wallet application and the loyalty platform, the communications involving at least one call to an application
(Satyanarayan [0036]  the various software and/or hardware modules of the backend server system 140 include a ... a loyalty API module 335... a wallet API module)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the rewards identifiers and status  of Satyanarayan such that   “The customer profile database 315 may be used to store customer identifier information tied to specific customer wallet accounts ” (Satyanarayan [0037]).        The modification would have been obvious, because it is merely applying a known technique (i.e. rewards identifiers and status) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “The loyalty API module 335 can be configured to determine the loyalty points/rewards that a customer has earned by past purchases.” Satyanarayan [0041])
Regarding Claim 7, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
 wherein the loyalty event is a earn event to earn loyalty points for a transaction, wherein the electronic wallet application is configured to: receive a transaction notification; wherein the loyalty platform is configured to receive a clearing and settlement notification for the transaction notification from the public distributed ledger; record an amount of loyalty points for the transaction notification as part of the block for the loyalty transaction.
(Valencia [0155] process the transactions for clearing and settlement
Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).
Valencia [0124] The e-wallet application ...enables the subscriber to: (i) accept deposits or money in his e-wallet; 
Valencia [0043] Public, private, or a hybrid of public and private ledgers included in the distributed ledger system may include blocks containing data which are represented by transactions and/or transaction messages
Valencia [0165]  data required to identify the subscriber's account with the issuer and to provide the dollar amount of the sales)
Regarding Claim 8, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
wherein the electronic wallet application is configured to: receive a view loyalty point balance request; transmit a loyalty point balance request to the loyalty platform, the loyalty point balance request indicating the customer identifier; receive a loyalty point balance for the customer identifier from the loyalty platform; and …. a loyalty point balance.
(Valencia [0097]  an electronic wallet (e-wallet) account... e-wallet
Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).
Valencia [0043] Public, private, or a hybrid of public and private ledgers included in the distributed ledger system may include blocks containing data which are represented by transactions and/or transaction messages
Valencia [0059] Whether the extracted source transaction account identifier (ID) 
Valencia  [0087] identifiers associated with the transaction message 404 a (e.g., source account ID, recipient account ID, and transaction token ID)
Valencia [0045]  “ledger” may refer to a computer-generated and/or computer-based principal book or “digital passbook” for recording monetary values which are associated with transactions ...  may include a beginning balance and an ending balance for each transaction  )
 Valencia does not teach initiate the display
Haldenby teaches,
initiate the display
(Haldenby [0022]  display information on a display device(s))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the hybrid public-private blockchain ledger enforcement of Haldenby to  “execute the one or more stored software application and to obtain data from the hybrid blockchain ledger that includes, but not limited to, data identifying one or more tracked assets” (Haldenby [0025]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hybrid public-private blockchain ledger enforcement) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “access and decrypt a set of restrictions imposed on the initiated transfer and a set of rules associated with the restrictions, which may hashed into the secured blockchain-based ledger using a confidentially-held master cryptographic key.” Haldenby [Abstract])
Regarding Claim 9, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 3 as described earlier.
Valencia teaches,
wherein the electronic wallet application is configured to: transmit payment authorization for the transaction notification.
(Valencia [0168] transmitting the transaction authorization message to the transaction processing system
Valencia [Claim 1] generating...a transaction authorization message  
Valencia [0097]  transaction may use .... an electronic wallet (e-wallet) account... e-wallet, and e-checkbook accounts.
Valencia [0099] for storing information about the e-wallet account incident to or based on any one or more of the processing procedures and associated with the application software programs)
Regarding Claim 10, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
  wherein the electronic wallet application is configured to: transmit a view transaction history request to the loyalty platform, the loyalty point balance request indicating the customer identifier; receive transaction history data from the loyalty platform, the transaction history data generate from data on a plurality of blocks from the distributed ledger for loyalty points management, each of the plurality of blocks linked to the customer identifier.
(Valencia [0099] for storing information about the e-wallet account incident to or based on any one or more of the processing procedures and associated with the application software programs 
Valencia [0064] transaction history information
Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).
Valencia [0045]  “ledger” may refer to a computer-generated and/or computer-based principal book or “digital passbook” for recording monetary values which are associated with transactions ...  may include a beginning balance and an ending balance for each transaction
Valencia  [0087] identifiers associated with the transaction message 404 a (e.g., source account ID, recipient account ID, and transaction token ID)
Valencia [0043] Public, private, or a hybrid of public and private ledgers included in the distributed ledger system may include blocks containing data which are represented by transactions and/or transaction messages)
Regarding Claim 11, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
wherein the loyalty event is a redeem event to redeem a number of loyalty points, the block for the loyalty transaction indicating a debit operation for the number of points from the loyalty account for the customer.
(Valencia [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).
Valencia [0121]  debit column for payments or withdrawals; 
Valencia [0129] is configured to reflect the balance of the credit, debit, or pre-paid account that the subscriber may want to use to pay for goods and/or services he wants to purchase from a merchant or an individual.)
Regarding Claim 13, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
wherein the loyalty event is a transfer event to transfer a number of loyalty points from the loyalty account to a target loyalty account, the block for the loyalty transaction indicating a debit operation for the number of loyalty points from the loyalty account and a credit operation for the number of loyalty points to the target loyalty account.
(Valencia  [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).
Valencia  [0060]  digital currency units that can be integrated or incorporated ... examples and not by way of limitation, any of Bitcoins, Metacoins, Peercoins, Appcoins, Quarkcoins, Namecoins, Dogecoins, and Litecoins. These virtual currencies may be decentralized....by participating entities or nodes for various transactions including... exchange.
Valencia [0121]  debit column for payments or withdrawals; 
Valencia [0129] is configured to reflect the balance of the credit, debit, or pre-paid account that the subscriber may want to use to pay for goods and/or services he wants to purchase from a merchant or an individual.
Valencia  [0045] recording monetary values which are associated with transactions conducted using transaction accounts.)
Regarding Claim 14, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
to a plurality of blocks in the distributed ledger for loyalty points management, each of the plurality of blocks indicating the customer identifier, a loyalty event and an amount of loyal points.
(Valencia  [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).
Valencia [0043] Public, private, or a hybrid of public and private ledgers included in the distributed ledger system may include blocks containing data which are represented by transactions and/or transaction messages
Valencia  [0087] identifiers associated with the transaction message 404 a (e.g., source account ID, recipient account ID, and transaction token ID)
Valencia [0165]  data required to identify the subscriber's account with the issuer and to provide the dollar amount of the sales)
Valencia does not teach wherein the loyalty platform is configured to generate a loyalty profile for the customer identifier, the loyalty profile having a loyalty point balance and a transaction history, the loyalty profile being linked
Satyanarayan teaches,
wherein the loyalty platform is configured to generate a loyalty profile for the customer identifier, the loyalty profile having a loyalty point balance and a transaction history, the loyalty profile being linked
(Satyanarayan [0041] The information tracked by the loyalty API module 335 for a given customer may include a loyalty points balance, profile status....a list of past transactions (e.g., including transaction identifiers and transaction dates)...a loyalty identifier (used to obtain the reward details)
Satyanarayan [0110]   customer contact information associated with the card ID ...may have a stored record of a customer's telephone number and email address associated with a particular payment method. The telephone number and email address can then be provided to the backend server 140 to facilitate the OTP authentication process.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the rewards identifiers and status  of Satyanarayan such that   “The customer profile database 315 may be used to store customer identifier information tied to specific customer wallet accounts ” (Satyanarayan [0037]).        The modification would have been obvious, because it is merely applying a known technique (i.e. rewards identifiers and status) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “The loyalty API module 335 can be configured to determine the loyalty points/rewards that a customer has earned by past purchases.” Satyanarayan [0041])
Claim 16 is rejected on the same basis as Claim 1.
Claim 17 is rejected on the same basis as Claim 2.
Claim 18 is rejected on the same basis as Claim 3.
Claim 19 is rejected on the same basis as Claim 4.
Claim 20 is rejected on the same basis as Claim 5.
Claim 21 is rejected on the same basis as Claim 7.
Claim 22 is rejected on the same basis as Claim 8.
Claim 23 is rejected on the same basis as Claim 9.
Claim 24 is rejected on the same basis as Claim 10.
Claim 25 is rejected on the same basis as Claim 11.
Claim 27 is rejected on the same basis as Claim 13.
Claim 28 is rejected on the same basis as Claim 14.
Claim 30 is rejected on the same basis as Claim 1.
Regarding Claim 31, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 30 as described earlier.
Valencia teaches,
monitoring at least one of the public nodes for an indication that the transaction has been cleared on the public distributed ledger; 
(Valencia [0084] owing to the public nature of the distributed ledger system 400, each of the nodes 402 is able to monitor
Valencia [0012]  to clearing and settlement of accounts using automatic debit and credit 
Valencia [0162]  clearing ...denotes all activities from the time a commitment is made for a transaction until it is settled.
Valencia [0164] During the clearing process, the acquirer provides the appropriate issuer with information on the sale or exchange of values)
and upon obtaining the confirmation that the transaction has been cleared on the public distributed ledger; 
(Valencia  [0139] subscriber may use that “float” to settle all payment instructions of the subscribers for goods and services they purchased.
Valencia  [0166]  Settlement involves the actual exchange of funds. The issuer sends a record of money or token being transferred from its account to that of the acquirer.
Valencia [0084] owing to the public nature of the distributed ledger system 400, each of the nodes 402 is able to monitor.)
Valencia does not teach receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting; generating signals to initiate propagation of the transaction to the plurality of private nodes.
Kurian teaches,
receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting;
(Kurian [Claim 9] receiving, by the one or more processing devices, limits for ...nodes 
Kurian [0083]   devices, and components ...may be configured to establish an electronic communications link with each other.... The link may be an internal link within the same entity (e.g., within the same financial institution for the nodes or components within the nodes) or an external link with the other systems of other entities (e.g., nodes or other systems controlled by other entities). 
Kurian [0047] indicating that the event exists and/or a description of the event, is accessible from private block chains and may be placed on the public block chain.)
 generating signals to initiate propagation of the transaction to the plurality of private nodes.
 (Kurian  [0029] may include a digital signal processor component
Kurian [0083]   devices, and components ...may be configured to establish an electronic communications link with each other.... The link may be an internal link within the same entity (e.g., within the same financial institution for the nodes or components within the nodes) or an external link with the other systems of other entities (e.g., nodes or other systems controlled by other entities). 
Kurian [0047] indicating that the event exists and/or a description of the event, is accessible from private block chains and may be placed on the public block chain.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the hybrid public-private blockchain management of Kurian such that   “operatively connecting one or more block chains with private and/or public portions over a block chain distributed network, and using the block chain distributed network for facilitating the access, viewing, storage, dissemination, validation, and/or the like of actions taken by users on events within the one or more block chains. ” (Kurian [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hybrid public-private blockchain management) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “provide systems for control of secure access and communication with different process data networks with different security requirements by utilizing one or more block chains with private block chain portions and/or public block chain portions” Kurian [0005])
       Claim 32 is rejected on the same basis as Claim 31.
       Claim 33 is rejected on the same basis as Claim 31.




Claims 12, 15, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable overValencia, Haldenby, Satyanarayan, and Kurianin view of Salami (“SYSTEM AND METHOD EXECUTED ON A BLOCKCHAIN NETWORK”, U.S. Publication Number: US 20170345011 A1)
Regarding Claim 12, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
wherein the loyalty event is an exchange event to exchange a number of loyalty points into another currency, the block for the loyalty transaction indicating an exchange operation 
(Valencia  [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).
Valencia  [0060]  digital currency units that can be integrated or incorporated ... examples and not by way of limitation, any of Bitcoins, Metacoins, Peercoins, Appcoins, Quarkcoins, Namecoins, Dogecoins, and Litecoins. These virtual currencies may be decentralized....by participating entities or nodes for various transactions including... exchange.
Valencia [0043] Public, private, or a hybrid of public and private ledgers included in the distributed ledger system may include blocks containing data which are represented by transactions and/or transaction messages)
for the number of loyalty points.
(Valencia  [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).)
Valencia does not teach based on a configured conversion rate for the number
Salami teaches,
based on a configured conversion rate for the number
(Salami [0087] The computer code of the function instructs the node to record the foreign-exchange spot rate and discount rates... instructs the node to compute a new contract value and notional value based on updated discount rates and spot exchange rate.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the   blockchain settlement of Salami such that   “A mark to market is processed with the service provider computer by entering a mark to market rate. All the blockchain nodes validate a signature and contract value received from the service provider computer. A settlement is processed and balances of first and second market participants are updated on the blockchain nodes. ” (Salami [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. blockchain settlement) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “determines a spot rate of a price of a first currency relative to a price of second currency. In another embodiment the service provider computer may determine a spot rate of a price of a first commodity other than a currency (e.g., the price of corn) relative to a price of second commodity other than a currency (e.g., the price of sugar).” Salami [0029])
Regarding Claim 15, 
Valencia, Haldenby, Satyanarayan, and Kurian teach the loyalty platform of Claim 1 as described earlier.
Valencia teaches,
loyalty; loyalty points.
(Valencia  [0125]  account can take multi-currencies ....and multi-tokens (e.g., ... loyalty points).)
Valencia does not teach wherein the block comprises smart contract code for computing an amount of loyalty points for the loyalty transaction, the block indicating the amount
Salami teaches,
wherein the block comprises smart contract code for computing an amount of … points for the … transaction, the block indicating the amount
(Salami [0003]  Smart contracts are computer protocols that facilitate, verify, or enforce the negotiation or performance of a contract....Smart contracts may provide security that is superior to traditional contracts and may reduce other transaction costs associated with contracting.
Salami [0004] the first blockchain node by transferring an amount between balances 
Salami [0087] The computer code of the function instructs the node to record the foreign-exchange spot rate and discount rates... instructs the node to compute a new contract value and notional value based on updated discount rates and spot exchange rate.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   loyalty program hybrid public-private blockchain ledgers of Valencia to incorporate the   blockchain settlement of Salami such that   “A mark to market is processed with the service provider computer by entering a mark to market rate. All the blockchain nodes validate a signature and contract value received from the service provider computer. A settlement is processed and balances of first and second market participants are updated on the blockchain nodes. ” (Salami [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. blockchain settlement) to a known concept (i.e. loyalty hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “determines a spot rate of a price of a first currency relative to a price of second currency. In another embodiment the service provider computer may determine a spot rate of a price of a first commodity other than a currency (e.g., the price of corn) relative to a price of second commodity other than a currency (e.g., the price of sugar).” Salami [0029])
Claim 26 is rejected on the same basis as Claim 12.
Claim 29 is rejected on the same basis as Claim 15.



Response to Remarks
Applicant's arguments filed on September 20, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
By today’s measure, the presented claims regarding a public/private hybrid (permissioned) distributed ledger are well-understood, routine, and conventional. However, at the time of the provisional application filing date of March 17, 2017, utilization of hybrid (permissioned) distributed ledgers were unconventional, burgeoning, and considered a technological innovation.
Therefore, the rejection under 35 USC § 101 remains lifted.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant’s arguments, with respect to the rejection of claims under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.
Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of new prior art.
Therefore, the rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tran (“SMART DEVICE”, U.S. Publication Number: 20180117447 A1) provides a permissioned blockchain   where predetermined trusted parties are authorized to initiate individuals or organizations onto the blockchain and thus vouched for by a trusted point. Individuals can initiate their own identity if they wish. [0207] in response to the service or item becoming compromised or to create a reward or incentive for finding the service or item and/or the key data embedded therein. [0412] In one embodiments, private blockchains which are tightly controlled, with rights to modify and/or read the blockchain restricted to a small number of users, can be used for certification and/or collective trademarks, which the added bonus that fake certificates could almost immediately be identified as such. [1053] Still further features of the system provide for the blockchain address to be controlled or managed by a party capable of monitoring the shared public ledger to determine whether a transaction against the store of value has occurred;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697